Citation Nr: 0312535	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  95-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for instability of the left knee, status-post arthroscopy, 
anterior cruciate ligament injury. 

2.  Entitlement to an initial rating in excess of 20 percent 
for instability of the right knee, status-post arthroscopy, 
anterior cruciate ligament injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for right and left knee arthritis prior to April 3, 2002, to 
include a separate rating for each knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee arthritis from April 4, 2002.

5.  Entitlement to an initial evaluation in excess of 10 
percent for left knee arthritis from April 4, 2002.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
degenerative changes of the knees, and assigned a 10 percent 
evaluation, effective August 1990.  Subsequently, based on 
the receipt of additional evidence, including service medical 
records, the RO, in a rating decision dated in February 1992, 
assigned a separate 10 percent evaluation for degenerative 
changes of each knee, status-post arthroscopy, with anterior 
cruciate ligament injury, effective August 1990.  In a July 
1998 rating decision, the RO assigned a separate 20 percent 
evaluation to each knee, effective August 1990, rated as 
instability.  As the 20 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claims remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In a January 1999 rating decision, the RO continued the 
separate 20 percent evaluations for each knee based on 
instability, and assigned an additional separate initial 10 
percent evaluation for arthritis of the knees, bilateral, 
effective August 28, 1990.  Subsequently, in a rating 
decision dated in December 2002, the RO assigned a separate 
10 percent evaluation for arthritis of each knee, effective 
from April 4, 2002.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected knee 
disabilities, the issues have been framed as those listed on 
the front page of this decision.   See Fenderson v. West, 12 
Vet. App. 119, 125- 126 (1999).

In September 2001, the veteran testified before the 
undersigned Board member at the RO in New Orleans, Louisiana.  
A copy of the hearing transcript has been associated with the 
claims file.  

In December 2001, the Board remanded the claims to the RO for 
additional development.  The requested development has been 
completed and the case has been returned to the Board. 


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Pursuant to a September 1997 Board remand, the veteran 
indicated on VA Form 21-4142, Authorization And Consent To 
Release Information, received by the RO in December 1997, 
that he had received treatment for his knees beginning in 
January 1997 from the VA Medical Center (VAMC) in Alexandria, 
Louisiana.  During the September 2001 hearing before the 
undersigned Board Member, the veteran testified that he had 
received treatment for his knees for a duration of 6 months 
to one year in 1997 from the VAMC in Alexandria, Louisiana.  
In support of his testimony, the veteran submitted a one-page 
treatment report from the Alexandria, Louisiana VAMC, dated 
May 15, 1997.  However, there are no other records from the 
aforementioned medical facility in the claims file.  In 
addition, during the September 2001 hearing, the veteran 
testified that he had continued to receive treatment for his 
knees from the VAMC in New Orleans, Louisiana.  While 
treatment reports from the VAMC in New Orleans, Louisiana, 
dating from 1996 to 2001, are contained in the claims file, 
more recent records are absent.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his knees since April 2002.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also obtain all treatment reports of the 
veteran dating from 1997 from the VAMC in 
Alexandria, Louisiana, and all clinical 
reports dating from 2001 from the VAMC in 
New Orleans, Louisiana.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, to 
include an additional VA examination, if 
necessary, the RO should readjudicate the 
issues on appeal.  

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 


evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




